Simmons, C. J.
Where a traveling salesman, whose compensation is based on commissions on such orders, secured, by him, as his employer approves, shipped his trunks of samples over the line of a common carrier, and they were unreasonably delayed, he can not, in a suit for breach of the contract *708to convey, recover as damages for such delay the profits from orders which, tested by past experience, he would have secured during the period he was without his trunks. Such damages are too remote and speculative, grow out of an enterprise collateral to the contract to ship the trunks, and are not such as the parties contemplated, when- the contract was made, as the natural result of its breach. Civil Code, § 3798; Georgia Railroad v. Hayden, 71 Ga. 518. Judgment reversed.
Argued December 13, 1904. —
Decided January 27, 1905.
Action for damages. Before Judge Crisp. City court of Americus. February 11, 1904.
E. A. Hawkins, for plaintiff in error. J. H. Lumpkin, contra.

All the Justices concur.